I concur in the foregoing opinion. With reference to what is said concerning an insane delusion I concur because of the fact that the question as to what constitutes an insane delusion has heretofore been treated by this court as a question of law, and the court has defined, as a matter of law, what constitutes an insane delusion. In this, I think, the court has been in error. An insane delusion is one that is the product of a disordered mind produced because of the disorder. In other words, it is a symptom of a condition of mental disease. The question of whether or not a person is suffering from mental disease is a question of fact to be determined in the light of increasing medical knowledge. To say that a person is not suffering from an insane delusion because his conduct in reference *Page 676 
thereto does not measure up to a legal standard is, in my opinion, as fallacious as it would be to say that, as a matter of law, a man does not have syphilis if he does not have the symptoms which were recognized as indicia of the disease before the discovery of the Wassermann test, which, modern research has disclosed, practically demonstrates the existence or nonexistence of syphilis. Insanity is one of the least understood of the ailments which afflict humanity. It is a fertile field for investigation, and happily is receiving that investigation at this time. If the legal definition of an insane delusion can be upheld at all on principle, it is because of the fact that the courts regard other forms of insane delusions, or of mental disease, as too difficult of proof as a basis for decisions by courts and juries. In that view, and in that view only, do I think that a legal definition of an insane delusion can be upheld on principle, and even in that case we ought not to close the door to such developments of modern research as may be able to make more certain proof of insanity. For illustration, the evidence in this case discloses that the decedent frequently spoke of his daughters as immoral. It is conceded that they were chaste and virtuous. It seems to me that in determining whether or not this should be regarded as the product of a diseased mind, or the outbursts of an unreasonable, eccentric, and angry man, there should be a wider latitude than that given by the accepted definition of an insane delusion. (Estate of Scott, 128 Cal. 57, [60 P. 527].) Doctor Ernest Dozier, who qualified as an expert in this case by testifying that he was doing special scientific investigation in human mental diseases at the Napa State Hospital, and had and continued to have for two years important medical supervision of a large number of insane persons, testified that the deceased was suffering from general paresis, was mentally unsound, and "harbored what seemed to me unsystematized delusions of persecution by all persons." "An unsystematized delusion is one that is composed of elements that are more or less fleeting and changeable and which do notcohere so as to constitute a definite opinion in the patient'smind." (1 Wharton  Stille's Medical Jurisprudence, sec. 400.) Some of the symptoms of paresis are thus stated by the foregoing authority: "General paresis often begins insidiously and among its earliest symptoms are perversions of the moral faculties. These lead to all sorts *Page 677 
of lapses, some trivial, but some quite otherwise. At first there is a change of character and disposition. The patient may have spells of despondency, then elation. He does odd and unusual things. He is . . . extravagant with money. . . . His morals suffer. . . . He may be restless and irregular in his habits . . . In some cases the patients start off aimlessly on a journey, without enough money. . . . The mental faculties are variously impaired. The judgment is weakened, the common sense lost, the logical processes curiously at fault. The patient has queer and absurd impulses and propensities; he becomes boastful, indifferent to appearances. . . . The emotions, or affections, are impaired, and the patient loses his normal fondness and care for his wife and children. A close observer may sometimes detect the beginning of delusions, such as mark especially the second stage. Occasionally, in the very early stage, he is conscious of feeling ill; he recognizes something is going wrong with him." (Sec. 890, Id.) The decisions in this state seem only to recognize the systematized delusions. (Sec. 400, Id.; Estate of Scott, supra.) "It is characteristic of monomania or paranoia, as distinct from most other forms of insanity, that the delusions are systematized. The one other form of insanity in which this feature is seen to anything like the same extent is melancholia; but melancholia is distinguished from monomania by the emotional depression. . . ." (1 Wharton  Stille's Medical Jurisprudence, sec. 1028.) "Persecutory delusions may occur in several varieties of insanity." (Id., sec. 1026.)
Courts no doubt have been driven to the rigid rule above mentioned by the proneness of juries to attempt to make wills for decedents in accordance with their own ideas of what is just and proper, seizing upon incidents of eccentricity as a basis for such decisions. But where the question as to whether or not a person is insane arises on a trial for insanity in proceedings for commitment to an asylum, experience has shown that inexperienced jurors fly to the other extreme. In this case we have evidence which would have justified a finding of the jury either for or against the validity of the will.
For the reasons in the main opinion and upon all points of law discussed therein, and for the reasons hereinbefore given in addition thereto, I concur. *Page 678